Opinion issued November 2, 2006









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00928-CV




IN RE JEFFREY L. DORRELL 
AND THE LAW OFFICES OF JEFFREY L. DORRELL, P.C., Relators





Original Proceeding on Petition for Writ of Mandamus





MEMORANDUM  OPINION

          Relators, Jeffrey L. Dorrell and the Law Offices of Jeffrey L. Dorrell, P.C.,
have filed a petition for writ of mandamus complaining of Judge Wilson’s
 September
18, 2006 and October 2, 2006 orders denying Relators’ motion to abate and motion
for reconsideration of motion to abate. 
          We deny the petition for writ of mandamus.

PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Higley.